Appeal from an order of the Supreme Court, Niagara County (Mark Montour, J.), entered April 25, 2016. The order, among other things, denied plaintiff’s motion for leave to reargue and/or renew his opposition to the motions of defendants for summary judgment.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Kirchner v County of Niagara ([appeal No. 1] 153 AD3d 1572 [2017]).
Present — Whalen, P.J., Smith, Centra, Peradotto and Carni, JJ.